NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GONZALO R. RUBANG, Jr.,                         No. 20-15558

                Plaintiff-Appellant,            D.C. No. 2:18-cv-02351-TLN-DB

 v.
                                                MEMORANDUM*
ERIC R. BROOKS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Gonzalo R. Rubang, Jr. appeals pro se from the district court’s judgment

dismissing his action arising out of foreclosure proceedings. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a district court’s dismissal for lack of

subject matter jurisdiction. Carolina Cas. Ins. Co. v. Team Equip., Inc., 741 F.3d



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1082, 1086 (9th Cir. 2014). We affirm.

      The district court properly dismissed without prejudice Rubang’s action for

lack of subject matter jurisdiction because Rubang failed to allege any violation of

federal law or diversity of citizenship in his fourth amended complaint. See 28

U.S.C. §§ 1331, 1332(a)(1); Kuntz v. Lamar Corp., 385 F.3d 1177, 1181-83 (9th

Cir. 2004) (addressing diversity of citizenship under § 1332); Wander v. Kaus, 304

F.3d 856, 858-59 (9th Cir. 2002) (discussing requirements for federal question

jurisdiction under § 1331).

      We reject as unsupported by the record Rubang’s contention that the district

court failed to consider his fifth amended complaint.

      All pending motions and requests are denied.

      AFFIRMED.




                                         2                                    20-15558